Case 1:19-cv-01306-CJN Document 1-1 Filed 05/03/19 ‘Page lofi °
CIVIL COVER SHEET

The IS 44 civil cover sheet dnd the mformauon contamed herein nevther :eplace nov supplement the filing and service of pleadings o1 other papers as required by law, except as
provided by local rufegiof court This form, approved by the Judicial Conference of the United States in September 1974, 1s :equived for the use of the Clerk of Court foi the
purpose of inating the civil docket sheet (SEE /NSTRUCTIONS ON NEXT PAGE OF THIS FORM }

(a) PLAINTIFFS DEFENDANTS
VERNON: ‘ROBERTS OFFICE OF JUSTICE PROGRAMS,U.S.

DEPT.OF JUSTICE.

“ ~~

wos JS44" (Rev. 0617

 

(b) County of Residence of First Listed Planuff SENECA , N.Y.

(EXCEPT IN US PLAINTIFF CASES;

D.C.

AOC AAU Wy

County of Residence of First Listed Defendant

JA to Dl aig or

 

Case: 1:19-cv—01306
Assigned To : Unassigned
Assign. Date : 5/3/2019

(c)} Atlomeys (Firnt Name, Addiess, and Telephone Number)
PRO SE.FIVE POINTS CORRECTIONAL

FACILITY.State Route 96:7Seneca,;NY14541

 

Hi. BASIS OF JURISDICTION (Picce on ‘3° nm One Box Onhy

 

(For Diversiy Cases Only)

Description: FOIA/Privacy Act (I-DECK) ©

TIL, CLALZEINSHIP UF PRUNCLYPAL PAK LLB (Place an “A” Une Bot for Plainnff

and One Box for Defendant)

 

 

 

ogo) us Govenmment_ 33° Federal Question PTF DEF PTF DEF
Plainuff ~ (US Government Kote Pain) = Ciuzen of This State 91 © 1 Incorporated or Principal Place oO4 a4
of Business In Tlus State
% 2 U.S. Govenunent G4 Diversity Cinzen of Another State 932 D 2° Incorporated and Principal Place aos a5
Defendant Undicare Ciuzenship of Parnes m lem iy of Business In Another State
Cnizen or Subject of a O03 O 3 Foreign Natuon O06 O86
Foreign Counuy
FV. NATURE OF SUIT (Place on "4" 1m One Bos Onhy Click here for Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
t 110 Insurance PERSONAL INJURY PERSONAL INJURY 12 625 Drug Related Seizure OD 422 Appeal 28 USC 158 O 375 False Claims Aci
120 Marine 3 310 Airplane © 365 Personal Inyury - of Property 2) USC 881 {QO 423 Withdrawal G 376 Qui Tam (31 USC
130 Miller Act O 315 Arplane Product Product Liabiliry © 690 Other 28 USC 157 3729{a))

140 Negouable Instrumem

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulied
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
‘of Veteran’s Benefits

160 Stockholders Suits

190 Other Contract

O 195 Contract Product Liability

yo anauaf]

oO

Liability

0 320 Assault. Libel &
Slander

G 330 Federal Employers’
Liability

oO 340 Manne

O 345 Marine Product
Liability

G 350 Motor Vehicle

G 354 Motor Vehicle
Product Liability

©) 360 Other Personal

G 367 Health Care
Phannaceutical
Personal Injury
Product Liability

O 368 Asbestos Personal
Injury Product

a

PROPERTY RIGHTS
0 820 Copyrights
O 830 Patent
O $35 Patent - Abbreviated
New Drug Application
O 840 Trademark

O 400 State Reapportionment

1 430 Anncust

G 430 Banks and Banking

6 450 Commerce

0 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

 

SOCIAL SECURITY.

 

Liability
PERSONAL PROPERTY LABOR
O 370 Other Fraud O 710 Fair Labos Standards
0 37) Truth in Lending Act
9 380 Other Personal © 720 Labor/Management
Property Damage Relauans

 

 

© 196 Franchise Injury G 385 Property Damage
G 362 Personal Injury - Product Liability
Medical Malpractice
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
10 Land Condemnation 5 440 Other Civil Rights Habeas Corpus:

2
220 Foreclosure
230 Rem Lease & Ejectment
240 Tonts to Land
_245 Tort Product Liability

abaaoan

290 All Other Real Property ~

 

GO 441 Votng

DB 442 Employment

O 443 Housing/
Accommodations

0445 Aineiv W/Disabiiities =|
Employment

OG 446 Amer w/Disabilities -
Other

0 448 Education

 

O 463 Ahen Detainee

9 510 Motions to Vacate
Sentence

G 530 General

G 740 Railway Labor Act

O 751 Family and Medical
Leave Act

© 790 Other Labo: Litigation

O 791 Employee Retirement
Income Security Act

O 861 HIA (1395ff)

OG 862 Black Lung (923)

G 863 DIWC/DIWW (405(g))
O 864 SSID Title XV1

CO 865 RSI (405(g))

(7 480 Consumer Credit

G 490 Cable/Sat TV

O 850 Securines/Commodities’

Exchange

© 890 Other Statutory Actions

0 891 Agnecultural Acts

O 893 Environmental Matters
895 Freedom of Infonnation

 

FEDERAL TAX SUITS

Act

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

© 87) IRS—Thid Party
26 USC 7609

 

@ 535 DeattrPenalryy—— --

~~ IMMIGRATION

 

 

Other:
0 540 Mandamus & Other
O $50 Civil Rights
0 555 Prison Condition
C 560 Civil Detainee -
Conditions of
Confinement

 

 

© 462 Naturalization Application
0 465 Other Immigration
Actions

O 896 Arbitiation
9 399 Administrative Procedure
Act/Review or Appeal of
Agency Decision
O 950 Constitutionality of
_ __ State Statutes

 

 

 

V. ORIGIN (Place an “X" m One Bon Onhy

41 Original] 0 2 Removed from 3 Remanded from 0 4 Reinstatedo: O 5 TJyansferred fiom O 6 Muludistrict O8 Muludistnet
Proceeding, State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfe1 Duect File

 

Cite the U.S. Civil Statute under which you ate filing (Do nor cite jurisdictional statures unless diversity):

SYS, SS 2
Free clon of Information witolding Records

VI. CAUSE OF ACTION

Bnef description of cause:

 

 

 

 

 

 

Vil. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only“f demanded in complatnt:

COMPLAINT: UNDER RULE 23, F.R.CvP. JURYDEMAND: Yes Ko
VII. RELATED CASE(S) ‘

(See instructions):

IF ANY JUDGE DOCKET NUMBER

DATE ~ SIGNATURE OF a Lehvn .
¥/ag/1F MY tit o ti pth S<.
FOR OFFICE USE ONLY La ,
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG JUDGE
